Citation Nr: 0008166	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  95-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder (PTSD), 
and if so, whether the claim may be granted.  

2.  Entitlement to service connection for PTSD.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from September 1970 to April 
1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In October 1997, the Board remanded the case to 
the RO for additional development, and it is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  In a rating decision dated in March 1983 the RO denied 
service connection for a nervous condition; the veteran did 
not appeal.  

2.  Evidence added to the record since the March 1983 
decision is neither duplicative nor cumulative of evidence 
previously of record and is sufficiently significant that it 
must be considered to fairly decide the claim for service 
connection for psychiatric disability other than PTSD.  

3.  The claim for service connection for psychiatric 
disability other than PTSD is not plausible.  

4.  The veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1983 RO decision 
denying entitlement to service connection for a nervous 
condition is new and material, and the claim for service 
connection for psychiatric disability other than PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for psychiatric disability other 
than PTSD.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Psychiatric disability other than PTSD

In a March 1983 rating decision, the RO denied service 
connection for a nervous condition.  Evidence of record 
included service medial records, which show that the veteran 
was seen with complaints of insomnia in December 1970.  The 
veteran was given Valium.  A June 1973 entry in the 
chronological record of medical care states that the veteran 
was interviewed in the mental health clinic, and that no 
therapy was necessary.  There is no other complaint, finding 
or diagnosis related to a nervous condition in the service 
medical records previously of record.  At the veteran's 
discharge examination in February 1974, he denied a family 
history of psychosis, and psychiatric evaluation was normal.  

Post-service evidence of record in March 1983 included a 
discharge summary and social history from Western State 
Hospital showing hospitalization from March 1979 to April 
1979.  The veteran was reportedly feeling depressed with poor 
sleeping habits and impaired appetite and was talking about 
killing himself and his family to escape pressures and 
problems.  Prior to admission, the veteran had attacked a man 
and had broken the windshield of that man's automobile.  It 
was noted that the record showed that the veteran was on 
drugs while in the service at age 18 and 19, that since then 
he had been on and off drugs for several years and had been 
taking opiates, hallucinogens, mescaline and LSD and smoking 
marijuana often.  The final diagnosis was passive aggressive 
personality disorder.  

Also of record were physical examination reports and a 
termination summary from JADC showing the veteran was in a 
residential drug treatment program from September 1981 to 
October 1981.  On the physical examination report, the 
diagnoses listed were poly-drug abuse and exogenous obesity.  
In the termination summary, the veteran was noted to have a 
9-year history of drug abuse with some drinking.  The veteran 
ascribed his problems to his self-diagnosed "delayed stress 
syndrome" from his Vietnam experiences.  The final diagnoses 
were:  opiate dependence, continuous; cannabis dependence, 
continuous; and other mixed or unspecified substance abuse, 
episodic.  

A discharge summary from Our Lady of Peace Hospital was also 
of record.  It shows the veteran was hospitalized from 
October 1981 to December 1991.  He was brought to the 
hospital by his sister who stated that the veteran had been 
depressed, talking about wanting to die and threatening to 
kill others.  The veteran himself denied a history of 
depression and said his mood had been extremely happy.  He 
said he required no more than 3 or 4 hours sleep per night 
and had not been eating, though his appetite was good.  After 
examination, the physician stated that the veteran had a 
biological history and current symptomatology consistent with 
bi-polar disorder now in manic episode.  The physician stated 
that the veteran possibly had self-medicated with alcohol and 
street drugs.  The diagnosis was bipolar disorder, manic with 
psychotic symptoms, now resolved, and mixed substance abuse.  
Discharge medications included lithium carbonate.  

A psycho-social evaluation from Comprehensive Care Center 
dated in December 1981 shows that the veteran was referred 
from Our Lady of Peace.  After interview and examination, the 
clinical impression was bipolar disorder, mixed.  Records 
from Comprehensive Care Center show that in January 1982 the 
veteran remained free of psychotic symptoms.  After 
examination, the diagnoses were: major affective disorder, 
bipolar type, currently in remission; and mixed substance 
abuse.  Letters dated in September 1982 and January 1983 
indicate that the veteran was being seen regularly for 
titration and evaluation of his medications.  

Based on this evidence the RO denied service connection for a 
nervous condition.  The veteran was informed of the denial 
but did not appeal, and the March 1983 determination became 
final.  Generally, a claim that has been denied in a final 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In response to the decision of the Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) regarding the standard for determining 
whether new and material evidence has been submitted to 
reopen a claim, the United States Court of Appeals for 
Veterans Claims (Court) set forth a three-part test.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  Under the new test, 
the Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a prior final claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Elkins at 218-19; Winters at 206.  

Evidence added to the record includes a November 1985 
psychiatric evaluation from Comprehensive Care Center.  The 
physician noted that the veteran had a history of manic 
depressive illness diagnosed about two years earlier and that 
he previously had a history of street drug abuse and alcohol 
abuse for 12 years.  The physician stated that apparently 
street drug abuse and alcohol abuse were covering the 
veteran's manic symptoms and that it was while the veteran 
was in a drug rehabilitation program that he had his first 
full blown manic episode.  After examination, the diagnosis 
was manic depressed illness in remission.  The physician 
recommended continuation of lithium carbonate.  

VA outpatient records dated from August 1988 to March 1989 
were also added to the record.  In August 1988, the diagnosis 
was bipolar disorder.  The veteran gave a history of a drug 
problem dating back for many years.  He said that while he 
was in the service in the 1970s he abused drugs even while 
working as a counselor.  He said he served in Vietnam but did 
not have combat experience.  He said he felt he had resolved 
fear associated with danger (impending danger) he faced in 
Vietnam.  In the initial consultation, the veteran requested 
that he be followed for medication only.  Later records show 
adjustment of medication dosages.  The impression was bipolar 
affective disorder.  

Also added to the record was a discharge summary from Charter 
Ridge Hospital showing the veteran was hospitalized in April 
1990.  On admission, he was acutely psychotic.  It was 
learned that the veteran had discontinued taking lithium a 
year and a half earlier.  The veteran was convinced to begin 
medication, and the discharge diagnoses were acute manic 
psychosis, resolving, and bipolar disorder, mixed, resolved.  

Records from Owensboro-Daviess County Hospital show that in 
November 1991 the veteran was hospitalized with admission 
through the emergency room because of severe depression and 
suicidal thoughts.  It was noted that the veteran had a 
history of bipolar disorder diagnosed eight years earlier and 
that he stated that in the past several months he decided to 
get off lithium.  The Axis I discharge diagnoses were bipolar 
disorder, depressed, and psychoactive substance abuse not 
otherwise specified, by history.  In the results of 
psychological tests, the examiner stated that the veteran's 
complaints and behaviors paralleled the following Axis I 
diagnoses:  major depression, recurrent, severe, without 
psychotic features; generalized anxiety disorder; and 
psychoactive substance abuse, not otherwise specified.  In a 
certificate dated in November 1991, Melba Briones, M.D., who 
was the veteran's psychiatrist while he was hospitalized, 
stated that the veteran was disabled and that the nature of 
the veteran's disability was "bipolar depressed since 
1982."  

Also added to the record was a January 1992 psychosocial 
evaluation from Green River Comprehensive Care.  The veteran 
gave a history of abusing alcohol starting at age 16 and 
continuing until age 28, and he also stated that he used 
drugs.  He said he took anything he could get until age 31 
years.  He reported that while in service he was in Vietnam 
in the intelligence program and then transferred to the 
Social Action Program to help others with drug and alcohol 
abuse.  He said he had used alcohol and drugs and knew how to 
obtain and use drugs and was needed for his input in the 
Social Action Program while in Vietnam during the early 
1970s.  After examination, the diagnostic impression was 
bipolar disorder, mixed, unspecified.  

A short case record from Owensboro-Davies County Hospital 
shows that the veteran was admitted in February 1992.  He had 
reportedly refused to take his medication, and his condition 
had gradually deteriorated.  He had become agitated, 
disturbed, confused, delusional, hallucinated and off and on 
was threatening.  The veteran could not be controlled on the 
psychiatric floor and was transferred to Western State 
Hospital.  The Axis I discharge diagnosis was bipolar 
affective disorder, manic, active psychotic episode.  A 
discharge summary from Western State Hospital shows the 
veteran was hospitalized in February 1992 and was placed on 
medications.  After approximately a week, the veteran was 
discharged against medical advice, at his request.  The Axis 
I discharge diagnoses were bipolar disorder, mixed with 
psychotic features, mood congruent (principal) and alcohol 
abuse.  

At a VA examination in December 1994, the veteran said he 
began drinking at age 17.  He was in the service for four 
years.  He was in Vietnam for less than three months, from 
December 1972 to February 1973.  He worked one month in 
intelligence and two months in a drug and alcohol 
rehabilitation program near Bien Hoa.  The physician said the 
veteran had no evidence of any kind of personal combat and 
did not suffer any kind of combat injury.  The veteran 
indicated that he continued to use alcohol and illegal drugs 
while in service, but not as heavily as after service.  The 
veteran reported that he had been treated for bipolar 
disorder and received lithium as well as Tegretol on an as-
needed basis.  After examination, the Axis I diagnoses were:  
alcohol abuse and dependence, in remission; polysubstance 
abuse, in remission; and history of bipolar disorder.  The 
physician stated that the veteran did not meet the diagnostic 
criteria for PTSD.  He also said that based on the veteran's 
report there was nothing to relate the veteran's currently 
described bipolar disorder to any incident of military 
service.  

Service personnel records, AF Form 7 and AF Form 1712, were 
also added to the file in December 1994 and May 1995.

Also added to the record were medication profiles and 
treatment plans dated from September 1993 to September 1995 
from Seven Counties Services, Inc.  In a summary sheet it was 
noted that the veteran's most recent visit had been in July 
1996, and his diagnosis was:  bipolar disorder, not otherwise 
specified, hypomania in partial remission, and history of 
polysubstance dependence.  

In a letter dated in May 1997, James D. Toler, M.S., of River 
Valley Behavioral Health, stated that the veteran was 
involved in a Vietnam Veteran's Therapy Group from May 1988 
to September 1988.  Mr. Toler said the focus of the group was 
on issues related to participants' experiences while in 
military service in Vietnam during the Vietnam War.  

At a hearing before the undersigned Member of the Board in 
June 1997, the veteran testified that he believed his appeal 
should be allowed because he was in combat and many of the 
things he had to deal with related directly to Vietnam.  He 
said he had flashbacks, particularly when he heard 
helicopters and sirens.  He testified that his first 
flashback occurred while he was in service and stationed at 
Clark Air Base.  He said that he heard a siren and ran and 
got ready to jump into a ditch until he realized he wasn't in 
Vietnam.  He testified that he did not receive psychiatric 
treatment in service, but after service started receiving 
regular psychiatric treatment following hospitalization at 
Our Lady of Peace.  He testified that the diagnosis of 
bipolar disorder or manic depression had been continued over 
the years, but that when he was 28 years old a psychiatrist 
told him he felt there were several contributing factors and 
one of them was the veteran's tour of duty in Vietnam.  At 
the hearing, the veteran submitted a 1-page document 
captioned "Untitled" and dated 5/12/97 and apparently 
concerning two Marine Corps servicemen who may have served in 
Bien Hoa between November 1972 and March 1973.  

In June 1997, the U.S. Armed Services Center for Research of 
Unit Records provided extracts from "Air Base Defense in the 
Republic of Vietnam 1961-1973."  The extracts document 
attacks on Bien Hoa Air Base and the casualties from November 
1972 to January 1973.  

In a letter dated in August 1997, Joseph G. Harrison, M.D., 
the veteran's psychiatrist at Seven County Services, Inc., 
responded to a letter from the veteran and said that group 
therapy for survivor issues might be helpful for the veteran.  
Dr. Harrison further stated that "[i]n my opinion, combat 
veterans, such as yourself, tend to respond much more 
favorably in groups with other combat veterans."  Dr. 
Harrison stated that he believed it would be in the veteran's 
best interests to find such a group through VA services.  

In a letter dated in August 1997, Dr. Hugh Smith, M.S., 
D.Min., stated that because of the veteran's past history, 
with special regard for military duty in Vietnam, it was his 
concern that the veteran, who fit certain specific criteria 
for PTSD as outlined in the 1994 edition of the DSM-IV, get 
the necessary and appropriate treatment.  Dr. Smith stated 
that because of this diagnosis of PTSD that the best 
therapeutic outcome for the veteran was to be part of and 
attend an ongoing support group specifically designed for 
persons who have suffered trauma, preferably therapy designed 
for Vietnam veterans.  

In December 1997, the RO received additional service medical 
records for the veteran.  The records, dated in June 1973, 
include a psychiatric interview record in which the veteran 
said that the problem that brought him to the mental hygiene 
clinic was lack of pay and he felt he could be assisted with 
antidepressants.  The veteran responded affirmatively to the 
question as to whether he had ever had frequent severe 
headaches, severe depression or sadness and constant 
tiredness and lack of energy.  In the chronological record of 
medical care, the psychiatric clinic specialist stated that 
the veteran was self-referred for depression.  She stated 
that he seemed to be having a situation reaction to his 
assignment at Clark Air Base, felt paperwork involved in his 
effort to marry a Philippine national was unnecessary, and 
had not been paid properly since arriving at Clark.  In 
addition, he was not satisfied with his present job.  His 
main problem was coping with this situation and making a 
positive attempt in solving these problems.  He requested 
medication to help stimulate him because he felt he was 
sleeping too long and felt drained after work.  His appetite 
was good and there were no suicide thoughts.  The examiner 
stated that neither therapy nor medication was currently 
necessary.  The veteran was advised he could return as needed 
to the mental hygiene clinic if he had more difficulty.  

In April 1999, the Kentucky Department for Disability 
Determination Services provided medical records obtained for 
the Social Security Administration concerning the veteran.  
They included records from Comprehensive Care, Charter Ridge 
Hospital, Owensboro-Daviess County Hospital and VA, which 
were described earlier.  Other materials provided included 
records from Dr. Harrison and the Center for Supported Living 
dated from October 1993 to February 1999.  Those records 
include Health Screening Annual Updates, medication profiles, 
progress notes and treatment plans; throughout the period the 
veteran was diagnosed as having bipolar disorder and 
polysubstance dependence, in remission.  

Additional records received in April 1999 included records 
from Mitchell Campbell, M.D., and the Spine Institute for 
Special Surgery, P.S.C., dated in 1997 and 1998 concerning 
treatment of the veteran for a spine injury.  Also received 
was a copy of a personal service agreement dated in 1998 
between Seven Counties Service, Inc. and the veteran.  

The service medical records received in December 1997 are 
new.  Inasmuch as these records show the veteran sought 
treatment at a mental hygiene clinic, complained of 
depression and reported he had had severe depression or 
sadness and constant tiredness and lack of energy, they are 
relevant to his claim that his post-service psychiatric 
disability was incurred in service.  The Board finds this 
evidence is of such significance that it must be considered 
to fairly decide the claim.  Under the circumstances, the 
Board concludes that new and material evidence has been 
submitted, and the claim is reopened.  

Having determined that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for psychiatric disability other than PTSD, it 
next must be determined whether the veteran's claim is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
Elkins, 12 Vet. App. at 218-19.  A well-grounded claim is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection for a psychosis 
may be established on a presumptive basis if the disease is 
manifest to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. § 1101(3), 
1112(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
claims filed after October 31, 1990, however, service 
connection for the purpose of awarding compensation may not 
be granted for disability due to alcohol or drug abuse 
(substance-abuse disability).  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.301(a), (c)(2) (1999); VAOPGCPREC 2-97 (1997).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b), when the evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service or during the applicable presumptive period.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

Upon review of all the evidence of record, the Board 
concludes that competent medical evidence of a nexus between 
service and the veteran's current psychiatric disability 
other than PTSD has not been presented.  The veteran has 
therefore failed to present a well-grounded claim for service 
connection for psychiatric disability other than PTSD.  In 
reaching this conclusion, the Board finds no medical evidence 
supporting a finding of the presence of a chronic psychiatric 
disability in service.  The one instance in service in which 
the veteran complained of feeling depressed does not suggest 
the presence of a chronic psychiatric disability in service, 
and there is no in-service medical evidence of the presence 
of a substance-abuse disability.  Further, there is no 
clinical record or medical opinion relating any psychiatric 
disability other than PTSD to service or suggesting that a 
psychosis was manifested within a year of the veteran's 
discharge from service.  

Evidence of record shows that the veteran has given a history 
of regular and heavy alcohol and drug use in service as well 
as some use before service and heavy use after service.  
There is, however, no medical evidence suggesting that 
substance abuse disability was present in service, nor is 
there medical evidence linking the post-service substance-
abuse disability to service.  In this regard, the Board notes 
that evidence that is simply information recorded by an 
examiner, unenhanced by any additional comment by the 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board acknowledges that the veteran has testified that a 
physician told him that his service in Vietnam contributed to 
his bipolar disorder.  There is, however, no medical evidence 
corroborating the veteran's testimony.  The Court has held 
that the connection between what a physician said and a 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  With a claim 
such as this, where the determinative issue involves medical 
diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the veteran cannot meet his initial 
burden by relying on his statement about what he was told by 
a physician and he has presented no competent evidence to 
support his claim, the claim for service connection for 
psychiatric disability other than PTSD is not plausible and 
must be denied as not well grounded.  

PTSD

The remaining issue on appeal is entitlement to service 
connection for PTSD.  Initially, the Board finds this claim 
well grounded.  In this regard, the veteran submitted the 
August 1997 letter from Dr. Smith in which he indicated that 
he had diagnosed the veteran as having PTSD related to his 
experiences in Vietnam.  

The Board notes that the veteran failed to report for a VA 
examination pertaining to his PTSD claim scheduled for July 
1999.  In a supplemental statement of the case, the RO cited 
the veteran's failure to report for the examination.  In his 
response to the supplemental statement of the case, received 
in September 1999, the veteran explained that he had not 
received notice of the examination.  He stated that he 
believed that the notice may have been sent to an incorrect 
address and provided his current address.  He said that he 
would make every effort to make the appointment if the 
examination was rescheduled.  The examination was rescheduled 
for examinations on October 26, 1999, and it was noted that a 
letter to that effect was sent to the veteran at the address 
he had provided.  He did not report for the examinations.  

VA's duty to assist veterans in the development of their 
claims is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board finds that VA complied with 
its duty to assist the veteran, but that the veteran 
prevented the full development of his claim by failing to 
report for the VA examinations scheduled in October 1999.  
Under the circumstances, the Board will decide the issue of 
entitlement to service connection for PTSD on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (1999).  

As was outlined earlier in the decision, service connection 
may be granted for disability resulting from disease or 
injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

Under either version of § 3.304(f), the preponderance of the 
evidence is against the claim.  The only evidence in support 
of the veteran's claim for service connection for PTSD is Dr. 
Smith's letter and the veteran's own statements and testimony 
contending that the has PTSD related to his service in 
Vietnam.  Extracts from "Air Base Defense in the Republic of 
Vietnam 1961-1973" show that the Bien Hoa Air Base underwent 
multiple standoff attacks with casualties during November 
1972 to January 1973 as asserted by the veteran.  However, 
Dr. Smith in his letter did not provide examination findings 
or other information supporting a conclusion that the veteran 
meets the diagnostic criteria for PTSD.  Rather, he simply 
stated that he had diagnosed the veteran as having PTSD 
related to his service in Vietnam.  It was for this reason 
that the Board remanded the case for a VA psychiatric 
examination of the veteran.  The veteran's own statements and 
testimony concerning his belief that he has PTSD related to 
service in Vietnam, including his self-diagnosis noted in a 
JADC termination summary in October 1981 and his June 1997 
hearing testimony concerning symptoms he attributes to PTSD, 
are not competent evidence of a diagnosis of PTSD.  The 
veteran, as a lay person, is not competent to provide a 
diagnosis or other evidence requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Review of the extensive evidence outlined earlier shows that 
psychiatrists, psychologists and social workers have 
consistently diagnosed the veteran as having bipolar disorder 
and substance abuse disability.  In the absence of an 
examination report with a diagnosis of PTSD supported by 
appropriate findings, and in view of the report of the VA 
examination for PTSD in December 1994 at which the physician 
specifically stated that the veteran did not meet the 
diagnostic criteria for PTSD, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  


ORDER

Reopening of the claim for service connection for psychiatric 
disability other than PTSD is granted.

Service connection for psychiatric disability other than PTSD 
is denied. 

Service connection for PTSD is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

